Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin (reg. #: 75975) on 3/8/22.
The application has been amended as follows: 
Within claim 1, line 15: “sleeve body” has been changed to --retention device--.
Within claim 1, line 16: “sleeve body” has been changed to --retention device--.
Within claim 1, line 17: “sleeve body” has been changed to --retention device--.
Within claim 7, line 13: “sleeve body” has been changed to --retention device--.
Within claim 7, line 14: “sleeve body” has been changed to --retention device--.
Within claim 16, line 3: “sleeve body” has been changed to --retention device--.
Within claim 24, line 14: “sleeve body” has been changed to --retention device--.
Within claim 24, line 15: “sleeve body” has been changed to --retention device--.
Within claim 24, line 16: “sleeve body” has been changed to --retention device--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
With respect to claim(s) 1 and 24:

With respect to claim 7:
A retention device comprising: a tubular lattice with an interior surface configured to contact a fastener and an exterior surface configured to contact bone, the tubular lattice comprising a plurality of filaments, at least one of the filaments has a diameter of 0.2-0.4 mm, the retention device has a relaxed state and a constricted state (which has a different diameter than the relaxed state) in which the plurality of filaments outline a plurality of pores with a pores size of 200-600 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774